IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,694-01


                          EX PARTE FEDERICO PEREZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-2813-16-I(1) IN THE 398TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to two counts of sexual assault and one count of online solicitation

of a minor and was sentenced to three terms of ten years’ imprisonment. He did not appeal his

convictions. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his guilty pleas were involuntary and that trial

counsel told him that he would be eligible for parole in two to three years and that his sentences

would not be aggravated. Applicant has alleged facts that, if true, might entitle him to relief. Hill

v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Trial

counsel filed a response, but this application was forwarded here before the trial court made findings
                                                                                                       2

of fact and conclusions of law. The trial court is the appropriate forum for findings of fact. TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). The trial court may order trial counsel to file a second response

to Applicant’s claims. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

pleas were involuntary, counsel’s advice to Applicant was deficient, and Applicant would have

insisted on a trial but for counsel’s alleged deficient advice. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 18, 2019
Do not publish